Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set 
forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2022 has been entered.


Response to Arguments
Applicant’s arguments have been considered but are moot because the 
arguments do not apply to the references being used in the current rejection.






DETAILED ACTION
Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 
119 (a)-(d), which papers have been placed of record in the file.

Specification
The specification has not been checked to the extent necessary to determine the 
presence of all possible minor errors.  The applicant's cooperation is requested in correcting any errors of which the applicant may become aware in the specification.

Claim Objections
Claims 15, 17, 26, and 28-29 are objected to because of the following 
informalities: 
Claims 15 and 26
“the list” should be --a list--
“TiO2.” should be --TiO2--
Claim 17
“the two electrodes” should be --the two coplanar electrodes--
Claim 26
“wherein depositing a transparent piezoelectric layer is performed before depositing a transparent layer of interdigitated electrodes;” should be         --wherein depositing the transparent piezoelectric layer is performed before depositing the transparent layer of interdigitated electrodes;--
“and depositing a transparent dielectric layer on the transparent substrate before depositing a transparent piezoelectric layer on the transparent substrate” should be --and depositing a transparent dielectric layer on the transparent substrate before depositing the transparent piezoelectric layer on the transparent substrate--
Claim 28
“a transparent piezoelectric layer” should be --the transparent piezoelectric layer--
Claim 29
“a transparent layer of interdigitated electrodes” should be --the transparent layer of interdigitated electrodes--
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 15-26 and 28-29 are rejected under 35 U.S.C. 103 as being 
unpatentable over Kobrin et al. (U.S. Publication No. 2018/0309043; hereinafter “Kobrin”) in view of Abdulhalim (U.S. Patent No. 10,048,200; hereinafter “Abdulhalim”).

Regarding claim 15, Kobrin teaches a transparent piezoelectric device, comprising: 
a transparent substrate (Fig. 5; [Abstract]); 
a transparent piezoelectric layer (Fig. 5, 16; [0044]); 
a transparent layer of interdigitated electrodes (Fig. 5, 17; [0044]), the transparent piezoelectric layer (Fig. 5, 16; [0044]) being disposed between (Fig. 5; [Abstract]; [0044]) the transparent substrate (Fig. 5; [Abstract]) and the transparent layer of interdigitated electrodes (Fig. 5, 17; [0044]); and 
a transparent dielectric layer (Fig. 5; [0032]) between ([0032]) the transparent substrate (Fig. 5; [Abstract]) and the transparent piezoelectric layer (Fig. 5, 16; [0044]); 
wherein the transparent dielectric layer (Fig. 5; [0032]) is made of a material selected from the list of TiO2 (Fig. 5; [0032]), ZrO2, Al2O3, HfO2, AIN, PbTiO3, PbZrO3, BiFeO3, PbO, Y2O3 and CeO2. Kobrin does not teach the transparent dielectric layer having a thickness comprised between 1 nm and 30 nm.
Abdulhalim, however, does teach the transparent dielectric layer having a thickness comprised between 1 nm and 30 nm ([Column 12, lines 9-19]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kobrin to include the features of Abdulhalim because it would optimize the refractive index and depth thereby providing the best sensitivity and penetration depth.  
Regarding claim 16, Kobrin as modified teaches the transparent piezoelectric device according to claim 15, wherein the transparent piezoelectric layer (Fig. 5, 16; [0044]) is a uniform deposited layer (Fig. 5, 16; [0044]).  
Regarding claim 17, Kobrin as modified teaches the transparent piezoelectric device according to claim 15, wherein the transparent layer of interdigitated electrodes (Fig. 5, 17; [0044]) comprises two coplanar electrodes (Fig. 5, 17; [0044]), each of the two electrodes (Fig. 5, 17; [0044]) having a plurality of fingers (Fig. 5, 17; [0044]) which are interdigitated (Fig. 5, 17; [0044]).  
Regarding claim 18, Kobrin as modified teaches the transparent piezoelectric device according to claim 15, wherein the transparent piezoelectric layer (Fig. 5, 16; [0044]) covers at least 10% (Fig. 5) of a surface of the transparent substrate (Fig. 5; [Abstract]).  
Regarding claim 19, Kobrin as modified teaches the transparent piezoelectric device according to claim 15, wherein the transparent piezoelectric layer (Fig. 5, 16; [0044]) covers at least 50% (Fig. 5) of a surface of the transparent substrate (Fig. 5; [Abstract]).  
Regarding claim 20, Kobrin as modified teaches the transparent piezoelectric device according to claim 15, wherein the transparent piezoelectric layer (Fig. 5, 16; [0044]) covers at least 70% (Fig. 5) of a surface of the transparent substrate (Fig. 5; [Abstract]).  

Regarding claim 21, Kobrin as modified teaches the transparent piezoelectric device according to claim 15, wherein the transparent layer of interdigitated electrodes (Fig. 5, 17; [0044]) comprises a conductive transparent metal oxide (Fig. 5; [0031]; [0044]; [Claim 5]).  
Regarding claim 22, Kobrin as modified teaches the transparent piezoelectric device according to claim 15, wherein the transparent substrate (Fig. 5; [Abstract]) is one of a fused silica wafer or a glass substrate ([Claim 31]).  
Regarding claim 23, Kobrin as modified teaches the transparent piezoelectric device according to claim 15, wherein the transparent piezoelectric layer (Fig. 5, 16; [0044]) has a thickness of less than 10 μm ([Claim 3]).  
Regarding claim 24, Kobrin as modified teaches the transparent piezoelectric device according to claim 15, wherein the transparent piezoelectric layer (Fig. 5, 16; [0044]) has a thickness that is at least one of higher than 0.1 μm and lower than 2 μm ([Claim 4]).  
Regarding claim 25, Kobrin as modified teaches the transparent piezoelectric device according to claim 15.  Kobrin does not teach the transparent dielectric layer has a thickness lower than 20 nm.
Abdulhalim, however, does teach the transparent dielectric layer has a thickness lower than 20 nm ([Column 12, lines 9-19]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kobrin to include the features of Abdulhalim because it would optimize the refractive index and depth thereby providing the best sensitivity and penetration depth.  
Regarding claim 26, Kobrin teaches a method for producing a transparent piezoelectric device, said method comprising: 
providing (Fig. 5) a transparent substrate (Fig. 5; [Abstract]); 
depositing (Fig. 5) a transparent piezoelectric layer (Fig. 5, 16; [0044]) on the transparent substrate (Fig. 5; [Abstract]); 
depositing (Fig. 5) a transparent layer of interdigitated electrodes (Fig. 5, 17; [0044]) on the transparent substrate (Fig. 5; [Abstract]), wherein depositing (Fig. 5) a transparent piezoelectric layer (Fig. 5, 16; [0044]) is performed before (Fig. 5; [0044]) depositing (Fig. 5) a transparent layer of interdigitated electrodes (Fig. 5, 17; [0044]); and 
depositing (Fig. 5) a transparent dielectric layer (Fig. 5; [0032]) on the transparent substrate (Fig. 5; [Abstract]) before (Fig. 5; [0044]) depositing (Fig. 5) a transparent piezoelectric layer (Fig. 5, 16; [0044]) on the transparent substrate (Fig. 5; [Abstract]); 
wherein the transparent dielectric layer (Fig. 5; [0032]) is made of a material selected from the list of TiO2 (Fig. 5; [0032]), ZrO2, Al2O3, HfO2, AIN, PbTiO3, PbZrO3, BiFeO3, PbO, Y2O3 and CeO2. Kobrin does not teach the transparent dielectric layer having a thickness comprised between 1 nm and 30 nm.

Abdulhalim, however, does teach the transparent dielectric layer having a thickness comprised between 1 nm and 30 nm ([Column 12, lines 9-19]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kobrin to include the features of Abdulhalim because it would optimize the refractive index and depth thereby providing the best sensitivity and penetration depth.  
Regarding claim 28, Kobrin as modified teaches the method according to claim 26, wherein depositing a transparent piezoelectric layer (Fig. 5, 16; [0044]) is performed by spin coating ([0034]) and a sol-gel method ([Claim 21]).  
Regarding claim 29, Kobrin as modified teaches the method according to claim 26, wherein depositing a transparent layer of interdigitated electrodes (Fig. 5, 17; [0044]) is performed by at least one of atomic layer deposition, lift-off lithography, and lithography and etching (Fig. 5; [0044]).  
Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over 
Kobrin in view of Abdulhalim and further in view of Moriya et al. (U.S. Patent No. 6,328,433; hereinafter “Moriya”).
Regarding claim 30, Kobrin as modified teaches the method according to claim 28. Kobrin does not teach sequentially: drying; pyrolizing; and crystallizing.
Moriya, however, does teach sequentially: drying; pyrolizing; and crystallizing ([Column 10, lines 17-45]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of
Kobrin to include the features of Abdulhalim and Moriya because it would optimize the refractive index and depth thereby providing the best sensitivity and penetration depth and it would prevent the generation of cracks in the step of manufacturing the piezoelectric film element when increasing the thickness of a piezoelectric film thereby increasing the reliability of a thicker film.
Regarding claim 31, Kobrin as modified teaches the method according to claim 30. Kobrin does not teach the spin coating and the drying and pyrolizing are repeated 3 times.
Moriya, however, does teach the spin coating ([Column 10, lines 12 and 17]; [Column 9, lines 61-67]-[Column 10, lines 17-45]) and the drying and pyrolizing are repeated 3 times ([Column 10, lines 17-25]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of
Kobrin to include the features of Abdulhalim and Moriya because it would optimize the refractive index and depth thereby providing the best sensitivity and penetration depth and it would prevent the generation of cracks in the step of manufacturing the piezoelectric film element when increasing the thickness of a piezoelectric film thereby increasing the reliability of a thicker film.

Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837